DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 02/22/2021 to the Office Action mailed on 12/08/2020 is acknowledged.
 
Claim Status
Claims 1, 6, 8-12 and 14-22 are pending. 
Claims 1 and 12 are currently amended.
Claim 19-22 is newly added.
Claims 1, 6, 8-12 and 14-22 have been examined.
Claims 1, 6, 8-12 and 14-22 are rejected.
Priority
Priority to CON 14/114517 filed on 11/14/2013, which claims benefit to 371 PCT/GB2012/000329 filed on 04/05/2012, which claims priority to UK patent application 1105829.4 filed on 04/06/2011 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/01/2020, 11/19/2020, and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection that is reiterated from the previous Office Action and modified in view of the amendment to the claims.
Claims 1, 6, 8-11 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huckfeldt et al. (US Patent Application Publication 2011/0262558 A1, Published 10/27/2011) as evidenced by Barnhart et al. (US Patent 6267976 B1, Published 07/31/2001) and Muller et al. (US Patent 2103999, Published 12/28/1937).
The claims are directed to a composition comprising preferably 0.01 to 1.0% ionic silver, preferably 0.2 to 1% EDTA, and 0.5 to 2% benzalkonium chloride; wherein the pH of the composition is preferably 4.5 to 5.5; wherein the composition in the form gel and/or cream. 

Huckfeldt et al. lacks a preferred embodiment wherein the composition is a gel and/or cream. However, Huckfeldt et al. does make such a composition obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Huckfeldt et al. into a cream and/or  gel and have a reasonable expectation of success. One would have been motivated to do so since Huckfeldt et al. that such forms of the composition is an alternative form that can be used. 
With regard to the amounts of EDTA and/or quaternary cationic surfactant, as instantly claimed in claims 16 and 17, these amounts would have been obvious to one of ordinary skill in the art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the prior art does not teach the composition is in the form of a film, semi-solid, or a dry powder, the form being suitable for application to a wound dressing. Applicant’s argument has been fully considered but found not to be persuasive. Huckfeldt et al. teaches that the composition can be in form of a gel and/or cream. Gel and/or cream formulations are semi-solid. With regard to the form being suitable for application to a wound dressing, this is inherent to semi-solid compositions such as creams and/or gels. The actual application of the composition to a dressing is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not shown that the composition of Huckfeldt et al. would be incapable of being applied to a wound dressing. 
Applicant also argues with regard to claim 17 that the amount of EDTA instantly claimed is not merely close to the amount taught by Huckfeldt et al. Applicant’s argument has been fully considered but found not to be persuasive. Huckfeldt et al. teach that EDTA can be in present in amount of 0.1% and the instantly claimed amount can be 0.2%. These amounts are merely close and one of ordinary skill in the art would arrive at the instantly claimed amount through routine optimization.
Finally with regard to new claim 19, the pH instantly claimed overlaps with pH of the composition taught by Huckfeldt et al. 
For the foregoing reasons the rejection is maintained and new claim 19 is rejected.
.
Claims 12 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huckfeldt et al. (US Patent Application Publication 2011/0262558 A1, Published 10/27/2011) as evidenced by Barnhart et al. (US Patent 6267976 B1, Published 07/31/2001) and Muller et al. (US Patent 2103999, Published 12/28/1937) as applied to claims 1, 6, 8-11 and 14-18 above, and further in view of Ritchie et al. (US Patent Application Publication 2004/0208842 A1, Published 10/21/2004).
The claims are directed to a method of forming a wound dressing comprising applying the composition to a wound dressing.
The teachings of Huckfeldt et al. are discussed above.
Huckfeldt et al. lacks wherein the composition is applied to a wound dressing.
Ritchie et al. teach the skin cleanser can be absorbed onto the surface of the fibers of a wound dressing before or during the treatment, ensuring that while the wound is ventilated it is still subject to contact with the compositions for a prolonged period (paragraph 0050).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the skin cleanser of Huckfeldt et al. to the wound dressing of Ritchie et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide prolonged application of the composition of Huckfeldt et al. to the skin. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the prior art does not teach the composition is in the form of a film, semi-solid, or a dry powder, the form being suitable for application to a wound dressing. Applicant’s argument has been fully considered but found not to be persuasive. Ritchie et al. teach that compositions such as the one taught by Huckfeldt et al. to wound dressings. Therefore, the prior art 
Finally with regard to new claims 20 and 21, the pH instantly claimed overlaps with pH of the composition taught by Huckfeldt et al. 
For the foregoing reasons the rejection is maintained and new claims 20 and 21 are rejected.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1, 6, 8-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9675077. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition applied to the wound dressing would have been obvious.
Response to Applicant’s Arguments
With regard to the claims 1, 6, 8-12 and 14-22, Applicant argues that the rejection be held abeyance until the claims are in condition for allowance. For the foregoing reasons, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617